DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Bodin in view of Okinaga (see Claim Rejections section below for details).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bodin (US 2010/0164318) in view of Okinaga et al. (US 2015/0035397, hereinafter “Okinaga”).

Regarding claim 1, Bodin discloses a stator (11, see figs. 1-2) for a rotary electrical machine for a motor vehicle ([0050-0051]), the stator (11) comprising: 
a body (10) comprising notches (20) which open axially into front (16) and rear (18) axial end 
at least two windings (30) each forming a phase of the stator ([0060-0062]), each winding (30) comprising undulating turns (32) of wire (33) which comprise a series of axial strands (34, [0065]) received in an associated series of notches (20), and connection strands (36, [0066]) which connect the successive axial strands (34), by extending alternately projecting relative to the front axial end wall (16) and projecting relative to the rear axial end wall (18). 


    PNG
    media_image1.png
    276
    698
    media_image1.png
    Greyscale

Bodin does not disclose wherein one winding has a wire length which is shorter than that of the other winding.  

However, Okinaga teaches a stator (12, see fig. 2) comprising one winding (“40v” which includes “43v”, [0030]) which has a wire length shorter than that of the other winding (“40u” which includes “43u”, [0030]).  

    PNG
    media_image2.png
    585
    556
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Bodin’s stator, one winding having a wire length shorter than that of the other winding, in order to wire the windings to provide the neutral point only at one side of the core assembly, or the one end to which the phase winding is routed from the other end, thus providing simplification of connection of the neutral wires, as taught by Okinaga ([0008-0009], [0030])

Regarding claim 2, Bodin in view of Okinaga discloses the stator according to claim 1. Bodin further discloses wherein the stator (11) comprises two phase systems (inner and outer half-phase systems “40E” and “40I”), each phase system comprising at least one winding (30), and in that at least one winding (30) of the second phase system (front) has a wire (e.g. “58A”) length which is shorter ([0111-0112], see figs. 9-10) than that of a winding of the first phase system (rear, e.g. “58B”).  

Regarding claim 2, Bodin in view of Okinaga discloses the stator according to claim 1. Bodin 

    PNG
    media_image3.png
    481
    474
    media_image3.png
    Greyscale


Examiner’s Note: Since both systems (Applicant’s and Bodin’s) disclose six phase windings (see Applicant’s [0054] and Bodin’s [0061]) divided in two sets, the Examiner is interpreting the two “phase systems”, as Applicant ([0054], fig.3), referring to the two sets of windings and how they are arranged in the slots (front/rear position, see “40I” and “40E” in Bodin’s fig. 12).

    PNG
    media_image4.png
    414
    246
    media_image4.png
    Greyscale


Regarding claim 3, Bodin in view of Okinaga discloses the stator according to claim 2. Bodin further discloses wherein each phase system (front and rear systems, see Examiner’s Note above) comprises a plurality of windings (30), and all the windings (30) of the second phase system (front) each have a wire length which is shorter (e.g. “58A”, [0111-0112], see figs. 9-10) than that of the windings of the first phase system (rear, e.g. “58B”).  

Regarding claim 4, Bodin in view of Okinaga discloses the stator according to claim 3. Bodin further discloses wherein in that within a single phase system (front or rear set), the windings have the same wire length (see “40E” and/or “40I” in fig. 12).  

Regarding claim 8, Bodin in view of Okinaga discloses the stator according to claim 1. Bodin further discloses wherein a winding comprises (see fig. 2, [0070-0072]) a first half-phase (38E, [0071]) forming an outer layer of turns (32, [0071]) and a second half-phase (38I, [0071]) forming an inner layer 

    PNG
    media_image1.png
    276
    698
    media_image1.png
    Greyscale

Regarding claim 9, Bodin in view of Okinaga discloses the stator according to claim 8. Bodin further discloses that the turns (32) of each half-phase (38E, 38I) of a single winding (30) undulate in opposition (see fig. 2). 
 
Regarding claim 10, Bodin in view of Okinaga discloses the stator according to claim 8. Bodin further discloses ([0086], [0114]) that the wire length of each turn of the first half-phase and that of each turn of the second half-phase are identical for a single winding ([0086], [0114]).  

Regarding claim 11, Bodin in view of Okinaga discloses the stator according to claim 8. Bodin further discloses that the wire length (see “36I” in fig. 12) of each turn of the second half-phase (38I) is longer than the wire length (see “36E” in fig. 12) of each turn of the first half-phase (38E), such that a 

    PNG
    media_image5.png
    392
    229
    media_image5.png
    Greyscale

Regarding claim 12, Bodin in view of Okinaga discloses a rotary electrical machine ([0050]) comprising a stator (11) according to claim 1 (see claim 1 rejection).  

Regarding claim 13, Bodin in view of Okinaga discloses a rotary electrical machine according to claim 12. Bodin further discloses that the rotary electric machine forms an alternator or an alternator-starter or a reversible machine ([0050-0051]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bodin (US 2010/0164318) in view of Okinaga (US 2015/0035397), as applied to claim 1 rejection, and further in view of Awazu et al. (US 2015/0042196, hereinafter “Awazu”).

Regarding claim 5, Bodin in view of Okinagadiscloses the stator according to claim 1, but does not disclose that the winding with a shorter wire length is disposed radially closer to the inner wall of the stator body than the winding with the longer wire length.  


    PNG
    media_image6.png
    350
    691
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the stator of Bodin in view of Okinaga, the winding with a shorter wire length disposed radially closer to the inner wall of the stator body than the winding with the longer wire length, in order to make the insertion of coils into the slots easier and reduce the amount of copper wire used and copper loss, as taught by Awazu ([0035-0036]). 
Allowable Subject Matter

Claims 6, 7 and 14 are objected to as being dependents upon a rejected claim, but would be allowable if rewritten in independent forms including all of the limitations of the base claim and all the intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the specific limitations of “wherein the length of the winding which has a shorter wire length is at the most equal to 98% of the length of the winding which has a longer wire length” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Regarding claim 7, the specific limitations of “wherein the length of the winding which has a shorter wire length is at least 95% equal to of the length of the winding which has a longer wire length” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Regarding claim 14, the specific limitations of “wherein the winding which has a shorter wire length has 3% less resistance than the winding which has a longer wire length” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ALEXANDER MORAZA/Examiner, Art Unit 2834                                         /MAGED M ALMAWRI/                                                                                    Primary Patent Examiner, Art Unit 2834